Citation Nr: 0218294	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, characterized as hiatal hernia with reflux and 
duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1982 to February 1983 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which in pertinent part 
denied entitlement to service connection for indigestion 
as due to an undiagnosed illness.  The veteran 
subsequently perfected this appeal.

In June 2000, the Board remanded this claim for additional 
development.  The case has since returned to the Board.


FINDING OF FACT

A May 2002 supplemental statement of the case (SSOC) and 
rating action granted service connection for hiatal hernia 
with reflux and duodenitis, assigning a 10 percent 
evaluation effective August 24, 1995.  


CONCLUSION OF LAW

Service connection for hiatal hernia with reflux and 
duodenitis has been granted; therefore, there are no 
remaining allegations of error of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
1991). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran originally perfected an appeal from an October 
1997 rating decision that denied service connection for 
indigestion as due to an undiagnosed illness.  In June 
2000 the Board remanded this issue for additional 
development.  Upon completion of the required development, 
in May 2002 the RO issued a SSOC and rating action that 
established service connection for hiatal hernia with 
reflux and duodenitis.  In June 2002, the veteran was 
notified that service connection had been granted and that 
this constituted a partial grant of the benefits sought on 
appeal.  The Board finds, however, that this was a 
complete grant of the benefit sought on appeal, i.e. 
service connection for a disability claimed as 
indigestion.
 
In November 2002, the RO completed a certification of 
appeal and informed the veteran by letter that his appeal 
was being returned to the Board.  In a December 2002 
memorandum the veteran's representative stated the 
following:

All issues that were originally 
certified for Board review have been 
resolved, and the certification of an 
appeal by the RO in November 2002 is in 
error.  Please review the record, and 
advise the veteran and this service 
concerning this matter.

As discussed, service connection for the claimed 
disability has been established.  Accordingly, the Board 
does not have the authority to further consider the 
veteran's appeal.  The veteran has not expressed 
disagreement with the assigned 10 percent evaluation or 
the effective date of the grant of service connection and 
these issues are not before the Board at this time.  The 
veteran is advised that any notice of disagreement with 
the assigned evaluation or effective date must be filed 
within one year from the date that the agency mailed 
notice of the determination to him.  See 38 C.F.R. 
§ 20.302(a) (2002). 

Since the benefit sought has been granted, there are no 
further alleged errors of law or fact to be considered on 
appeal.  Accordingly, the claim for service connection for 
a gastrointestinal disability is not properly before the 
Board and must be dismissed.  38 U.S.C.A. § 7105(d) (West 
1991).


ORDER

The appeal is dismissed without prejudice to the veteran.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

